DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 8/23/2022.
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
With regard to applicant’s arguments on pages 10-12,
Furthermore, applicant argues that Homan et al. (Homan) (US 2013/0191028) in view of Bittar et al. (Bittar) (WO 2018/132086 A1) does not disclose the feature of no slots overlap as claimed.  The Examiner respectfully disagrees.  
Applicant’s amendment and argument respectfully presuppose that the slots are viewed into the page for Figure 12B of Homan, for example.  However, there is no requirement in the claim requires this point of view.  The tool can be rotated a various angles such that no slot would appear to overlap as claimed especially at different points of time. Furthermore, the Examiner further notes that there is no requirement that all of the slots for each antenna be considered the first, second, and third slot set.  A set can be one or two slots, and as seen in Figure 12B, the slots that are 90 degrees in the up/down direction to the their respective antenna do not overlap any other slot.  These slots can be said to be the slots that make up the first, second, and third slot set, and thus the prior art reasonably discloses the newly added claim feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Homan et al. (Homan) (US 2013/0191028) in view of Bittar et al. (Bittar) (WO 2018/132086 A1).
As to Claim 1,
Homan discloses a triad antenna shield (Paragraphs [0075], [0076]), comprising: a housing positionable radially external to three loop antennas of a resistivity logging tool (Paragraphs [0070], [0075], [0076] / note the shield is placed external to and over the loop antennas), the housing defining three slot sets (Figure 12B / note how each antenna has its own slot set), wherein the three loop antennas include a first loop antenna, a second loop antenna, and a third loop antenna (Paragraph [0076]); and wherein the three slot sets comprise: a first slot set that overlaps and follows the path of the first loop antenna (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the first slot set define a first geometric plane (Paragraph [0076]), (Figure 12B / note the slots follow their respective loop antenna in the same manner as applicant and thus must disclose the claimed plane), wherein the first slot set comprises a first trace angle that is an angle between the first geometric plane and a longitudinal axis of the housing (Paragraph [0076] / the angle can be 54.74 degrees), (Figure 12B), wherein a slot of the first slot set is positioned at a first point in the housing immediately overlapping a second point of the first loop antenna, wherein the first point and the second point form a line that is normal to the longitudinal axis, and wherein the second slot of the first slot set is perpendicular to the first trace angle from a point of view along the line (Figure 12B), wherein the first trace axis extends along the center of the all of the slots of the first slot set (Figure 12B / a line can be defined as an axis that extends through the slot or slots making up the first slot set); a second slot set that overlaps and follows a path of the second loop antenna  (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the second slot set define a second geometric plane  (Paragraph [0076]), (Figure 12B), wherein the second slot set comprises a second trace angle that is an angle between the second geometric plane and a longitudinal axis of the housing  (Paragraph [0076] / again note 54.74 degrees), (Figure 12B), and wherein a first slot of the second slot set is perpendicular to a second trace axis that extends along the centers of all of the slots of the second slot set (Paragraph [0076]), (Figure 12B); and a third slot set that overlaps and follows a path of the third loop antenna  (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the third slot set define a third geometric plane  (Paragraph [0076]), (Figure 12B), wherein the third slot set comprises a third trace angle that is an angle between the third geometric plane and a longitudinal axis of the housing, and wherein a first slot of the third slot set is perpendicular to the third trace axis that extends along the centers of all the slots of the third slot set, wherein the first geometric plane, the second geometric plane, and the third geometric plane overlap one another, and wherein no slots of one of the first slot set, the second slot set, or the third slot set overlap with a slot from a different one of the first slot set, the second slot set, or the third slot set. (Paragraphs [0070], [0075], [0076]), (Figures 11,12B / note the slots that do not overlap other slots in Figure 12B are the respective first, second, and third slot sets, and these slots do not overlap other slots).
Homan does not disclose the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line.
Bittar discloses the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line (Paragraph [0062] / note that this reference is being interpreted in the same manner that applicant is interpreting the instant application with regard to the above feature.  As such, because Bittar explains that the slots are “substantially perpendicular” to the adjacent coil (loop antenna), where substantially perpendicular means and includes a +/- 10 degree offset from a true perpendicular relationship, Bittar reasonably includes having one slot that is 90 degrees to the trace angle / loop antenna, and another slot that is greater or less than 90 degrees to the trace angle / loop antenna).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line as taught by Bittar in order to advantageously reduce the cost of the device and complexity of the equipment needed to form the shield by not requiring the slots to be formed with very high precision such that they are exactly perpendicular to the trace angle / loop antenna and instead allow for a reasonable variance.  
As to Claim 2,
Homan does not disclose at least one slot set of the three slot sets comprises: a third slot comprising a first slot length; and a fourth slot comprising a second slot length that is different from the first slot length.
Bittar discloses at least one slot set of the slot set comprises: a third slot comprising a first slot length; and a fourth slot comprising a second slot length that is different from the first slot length. (Paragraph [0066]), (Figure 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include at least one of the slot sets comprises: a first slot comprising a first slot length; and a second slot comprising a second slot length that is different from the first slot length given the above disclosure and teaching of Bittar in order to advantageously help minimize the gain loss through the antenna shield but also maintain the structural integrity and strength of the antenna shield (Paragraph [0066]).
As to Claim 3,
Homan discloses the first slot set comprises a first orientation, the second slot set comprises a second orientation, and the third slot set comprises a third orientation (Figures 11,12B), and wherein the second orientation is offset by 120 degrees around a circumference of the triad antenna shield from the first orientation and the third orientation is offset by 240 degrees around the circumference of the triad antenna shield from the first orientation (Figures 11,12B), (Paragraph [0076] / note the antennas are offset by 120 degrees and it is reasonable to therefore state that the slots are therefore offset from each other by 120 degrees and are therefore oriented 120 degrees apart with respect to the first antenna).
As to Claim 4,
Homan discloses the housing comprises no more than the three slot sets to overlap no more than three antennas (Figures 11,12B / note only three antennas and three slots sets are disclosed as there is only one slot set per one of the three antennas).
As to Claim 5,
Homan discloses the first trace angle, the second trace angle, and the third trace angle are each between 48 degrees and 58 degrees (Paragraph [0076] / note the particular angle noted in the above rejection of claim 1 can be the 54.74 degrees mentioned in this paragraph).
As to Claim 7,
Homan discloses the three slot sets are positionable around the resistivity logging tool to generate a shield gain of greater than 0.25 during operation of the resistivity logging tool (Figures 11,12B), (Paragraph [0076] / Homan discloses a substantially similar arrangement as applicant where the coils are all offset by 120 degrees, the slots have a trace angle of between 48 and 58 degrees, and the slots are similarly placed and implemented as applicant’s slots.  As such, because of the similarity between Homan and the instant application, Homan reasonably includes slot sets that are positionable to generate the above shield gain.).
As to Claim 8,
Homan discloses a first layer comprising a metallic material and comprising the three slot sets; and a second layer comprising non-metallic material positionable within the first layer, wherein the second layer covers the three slot sets (Paragraph [0068] / note either the non-conductor that the coils are embedded in or the non-conductive tube can be all or part of the first layer, and the first layer can be only the metallic material that forms the shield or the combination of the metallic material plus the part of the non-conductive material directly within and contacting the metallic material).
As to Claim 9,
Homan discloses a wellbore logging tool, comprising: a first loop antenna comprising a first plurality of windings wrapped at a first winding angle with respect to a longitudinal axis of the wellbore logging tool (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a first of the co-located coils) ; a second loop antenna co-located with the first loop antenna and comprising a second plurality of windings wrapped at a second winding angle with respect to the longitudinal axis (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a second of the co-located coils spaced 120 degrees from the first at a winding angle 54.74 degrees with respect to the longitudinal axis ); a third loop antenna co-located with the first loop antenna and the second loop antenna and comprising a third plurality of windings wrapped at a third winding angle with respect to the longitudinal axis (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a third of the co-located coils spaced 240 degrees from the first); and an antenna shield positionable radially external to the first loop antenna, the second loop antenna, and the third loop antenna (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / note shield around the coils), wherein the antenna shield comprises a housing defining three slot sets (Figure 12B / note how each antenna has its own slot set), wherein the three slot sets comprise: a first slot set that overlaps and follows a path of the first loop antenna (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the first slot set define a first geometric plane (Paragraph [0076]), (Figure 12B / note the slots follow their respective loop antenna in the same manner as applicant and thus must disclose the claimed plane), wherein the first slot set comprises a first trace angle that is an angle between the first geometric plane and a longitudinal axis of the housing (Paragraph [0076] / the angle can be 54.74 degrees), (Figure 12B), wherein a slot of the first slot set is positioned at a first point in the housing immediately overlapping a second point of the first loop antenna, wherein the first point and the second point form a line that is normal to the longitudinal axis, and wherein the slot of the first slot set is perpendicular to the first trace axis from a point of view along the line (Figure 12B), wherein the first trace axis extends along the centers of all slots of the first slot set (Figure 12B / a line can be defined as an axis that extends through the slot or slots making up the first slot set); a second slot set that overlaps and follows the path of the second loop antenna  (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the second slot set define a second geometric plane  (Paragraph [0076]), (Figure 12B), wherein the second slot set comprises a second trace angle that is an angle between the second geometric plane and a longitudinal axis of the housing  (Paragraph [0076] / again note 54.74 degrees), (Figure 12B), and wherein a first slot of the second slot set is perpendicular to a second trace axis that extends along the centers of all the slots of the second slot set (Paragraph [0076]), (Figure 12B); and a third slot set that overlaps and follows a path of the third loop antenna  (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the third slot set define a third geometric plane  (Paragraph [0076]), (Figure 12B), wherein the third slot set comprises a third trace angle that is an angle between the third geometric plane and a longitudinal axis of the housing, and wherein a first slot of the third slot set is perpendicular to a third trace axis that extends along the centers of all the slots of the third slot set, wherein the first geometric plane, the second geometric plane, and the third geometric plane overlap one another, and wherein no slots of one of the first slot set, the second slot set, or the third slot set overlap with a slot from a different one of the first slot set, the second slot set, or the third slot set. (Paragraphs [0070], [0075], [0076]), (Figures 11,12B).
Homan does not disclose the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line.
Bittar discloses the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line (Paragraph [0062] / note that this reference is being interpreted in the same manner that applicant is interpreting the instant application with regard to the above feature.  As such, because Bittar explains that the slots are “substantially perpendicular” to the adjacent coil (loop antenna), where substantially perpendicular means and includes a +/- 10 degree offset from a true perpendicular relationship, Bittar reasonably includes having one slot that is 90 degrees to the trace angle / loop antenna, and another slot that is greater or less than 90 degrees to the trace angle / loop antenna). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line as taught by Bittar in order to advantageously reduce the cost of the device and complexity of the equipment needed to form the shield by not requiring the slots to be formed with very high precision such that they are exactly perpendicular to the trace angle / loop antenna and instead allow for a reasonable variance.  
As to Claim 10,
Homan discloses the first winding angle, the second winding angle, and the third winding angle are each between 45 and 65 degrees (Paragraph [0076] / note 54.74 degrees).
As to Claim 11,
Homan discloses the first set of slots comprises the first trace angle, the second trace angle, and the third trace angle are each between 45 and 65 degrees (Figures 11,12B), (Paragraph [0076] / note 54.74 degrees).
As to Claim 12,
Homan does not disclose the first trace angle, the second trace angle, and the third trace angle are different from the first winding angle, the second winding angle, and the third winding angle.
Bittar discloses the trace angle (916) of the slots is different than the winding angle (Paragraphs [0063], [0098] / note stating that the slot angle and winding angle are substantially the same or “similar” reasonably includes them being different, even if just slightly).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include the first trace angle, the second trace angle, and the third trace angle are different from the first winding angle, the second winding angle, and the third winding angle given the above disclosure and teaching of Bittar in order to advantageously utilize a slot pattern and angle that helps to reduce the gain loss of the antenna shield while reserving the tilt angle of the coil (Paragraph [0064]), and to advantageously reduce the cost of the device and complexity of the equipment needed to form the shield by not requiring the slots to be formed with very high precision such that they perfectly track the angle of the shield and instead allow for a reasonable variance.  
As to Claim 14,
Homan discloses the first slot set comprises a first set of slot angles with respect to a path of the first loop antenna, the second slot set comprises a second set of slot angles with respect to a path of the second loop antenna, and the third slot set comprises a third set of slot angles with respect to a path of the third loop antenna, and wherein the first set of slot angles, the second set of slot angles, and the third set of slot angles are between 80 degrees and 90 degrees with respect to the paths of the first loop antenna, the second loop antenna, and the third loop antenna (Figure 12B / note the slots are perpendicular to the path of their respective loop antennas and are therefore 90 degrees with respect to the path of each loop antenna that they are immediately adjacent).
As to Claim 15,
Homan discloses a tool mandrel coupleable to a drill string or a wireline for insertion of the wellbore logging tool into a wellbore, wherein the first loop antenna, the second loop antenna, the third loop antenna, and the antenna shield are positionable around the tool mandrel (Figures 1, 11), (Abstract / note the coils on the tool which must be on a mandrel as the tool is an MWD or LWD tool) .
As to Claim 16,
Homan discloses effective angles of electromagnetic signals transmitted from each of the first loop antenna, the second loop antenna, and the third loop antenna through the antenna shield are within 7 degrees of the first winding angle, the second winding angle, and the third winding angle (Figures 11,12B), (Paragraph [0076] / Homan discloses a substantially similar arrangement as applicant where the coils are all offset by 120 degrees, the slots have a trace angle of between 48 and 58 degrees, and the slots are similarly placed and implemented as applicant’s slots.  As such, because of the similarity between Homan and the instant application, Homan reasonably includes that the effective angles of the signals are within 7 degrees of the winding angles as claimed.).
As to Claim 18,
Homan discloses introducing a wellbore logging tool into a wellbore (Figure 1), the wellbore logging tool comprising: a first loop antenna comprising a first plurality of windings wrapped at a first winding angle with respect to a longitudinal axis of the wellbore logging tool (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a first of the co-located coils) ; a second loop antenna co-located with the first loop antenna and comprising a second plurality of windings wrapped at a second winding angle with respect to the longitudinal axis (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a second of the co-located coils spaced 120 degrees from the first at a winding angle 54.74 degrees with respect to the longitudinal axis ); a third loop antenna co-located with the first loop antenna and the second loop antenna and comprising a third plurality of windings wrapped at a third winding angle with respect to the longitudinal axis (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a third of the co-located coils spaced 240 degrees from the first); and an antenna shield positionable radially external to the first loop antenna, the second loop antenna, and the third loop antenna (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / note shield around the coils), wherein the antenna shield comprises a housing defining three slot sets (Figure 12B / note how each antenna has its own slot set), wherein the three slot sets comprise: a first slot set that overlaps and follows a path of the first loop antenna (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the first slot set define a first geometric plane (Paragraph [0076]), (Figure 12B / note the slots follow their respective loop antenna in the same manner as applicant and thus must disclose the claimed plane), wherein the first slot set comprises a first trace angle that is an angle between the first geometric plane and a longitudinal axis of the housing (Paragraph [0076] / the angle can be 54.74 degrees), (Figure 12B), wherein a slot of the first slot set is positioned at a first point in the housing immediately overlapping a second point of the first loop antenna, wherein the first point and the second point form a line that is normal to the longitudinal axis, and wherein the slot of the first slot set is perpendicular to a first trace axis from a point of view along the line (Figure 12B), wherein the first trace axis extends along the centers of all slots of the first slot set (Figure 12B / a line can be drawn for each slot set from one slot to another that includes this feature); a second slot set that overlaps and follows the path of the second loop antenna  (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the second slot set define a second geometric plane  (Paragraph [0076]), (Figure 12B), wherein the second slot set comprises a second trace angle that is an angle between the second geometric plane and a longitudinal axis of the housing  (Paragraph [0076] / again note 54.74 degrees), (Figure 12B), and wherein a first slot of the second slot set is perpendicular to a second trace axis that extends along centers of all slots of the second slot set  (Paragraph [0076]), (Figure 12B); and a third slot set that overlaps and follows a path of the third loop antenna  (Paragraph [0076]), (Figure 12B), wherein centers of all slots of the third slot set define a third geometric plane  (Paragraph [0076]), (Figure 12B), wherein the third slot set comprises a third trace angle that is an angle between the third geometric plane and a longitudinal axis of the housing, wherein a first slot of the third slot set is perpendicular to a third trace axis that extends along the centers of all the slots of the third slot set, wherein the first geometric plane, the second geometric plane, and the third geometric plane overlap one another, and wherein no slots of one of the first slot set, the second slot set, or the third slot set overlap with a slot from a different one of the first slot set, the second slot set, or the third slot set. (Paragraphs [0070], [0075], [0076]), (Figures 11,12B).
Homan does not disclose the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line.
Bittar discloses the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line (Paragraph [0062] / note that this reference is being interpreted in the same manner that applicant is interpreting the instant application with regard to the above feature.  As such, because Bittar explains that the slots are “substantially perpendicular” to the adjacent coil (loop antenna), where substantially perpendicular means and includes a +/- 10 degree offset from a true perpendicular relationship, Bittar reasonably includes having one slot that is 90 degrees to the trace angle / loop antenna, and another slot that is greater or less than 90 degrees to the trace angle / loop antenna).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include the second slot of the first slot set is non-perpendicular to the first trace angle from a point of view along the line as taught by Bittar in order to advantageously reduce the cost of the device and complexity of the equipment needed to form the shield by not requiring the slots to be formed with very high precision such that they are exactly perpendicular to the trace angle / loop antenna and instead allow for a reasonable variance.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Homan et al. (Homan) (US 2013/0191028) in view of Bittar et al. (Bittar) (WO 2018/132086 A1) as applied to claim 1 and in further view and Moriarty (US 5,631,563).
As to Claim 6,
Homan in view of Bittar does not disclose a toothed pattern at an end of the triad antenna shield to mate with a complementary toothed pattern of the resistivity logging tool to maintain orientations of the three slot sets with respect to the resistivity logging tool.
Moriarty discloses a toothed pattern at an end of the antenna shield (15) to mate with a complementary toothed pattern of the logging tool to maintain orientations of the slot sets with respect to the resistivity logging tool (Figure 4), (Column 4, Lines 19-24 / note the toothed pattern on both collar (20) and shield (15)), (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan in view of Bittar to include a toothed pattern at an end of the triad antenna shield to mate with a complementary toothed pattern of the resistivity logging tool to maintain orientations of the three slot sets with respect to the resistivity logging tool given the above disclosure and teaching of Moriarty in order to advantageously ensure that the shield is retained in place during drilling or logging operations so as to continue to protect the antennas during drilling or logging operations and ensure the antennas do not become damaged.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Homan et al. (Homan) (US 2013/0191028) in view of Bittar et al. (Bittar) (WO 2018/132086 A1) as applied to claim 9 and in further view and Signorelli et al. (US 2008/0074336).
As to Claim 17,
Homan does not disclose a length of slots in the first slot set increases in a direction angularly away from a point of intersection of the first loop antenna and the second loop antenna or the third loop antenna.
Signorelli discloses a length of slots in the first slot set increases in a direction angularly away from a point of intersection of the first loop antenna and the second loop antenna or the third loop antenna (Figure 12 / note the slots length increases from the middle where there is antenna overlap for slots (1204a) but increases in the X direction as seen with slots (1204), (Paragraph [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include a length of slots in the first slot set increases in a direction angularly away from a point of intersection of the first loop antenna and the second loop antenna or the third loop antenna as taught by Signorelli in order to advantageously shorten some of the slots to accommodate other slots (Paragraph [0054]), and to ensure that the slots for differing antennas do not overlap with each other and therefore weaken the overall strength of the shield.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858